Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2009/0194958 A1) in view of Palma (US 2016/0214634 A1).
Regarding claim 1, Lin et al. discloses a material handling cart (cart 2), comprising: a frame (frame 30 with posts 20); a plurality of wheels (wheels 28) attached to a lower surface of the frame (Fig. 2); a plurality of engaging members (racks 22) configured to support a part to be carried by the cart above the frame (Fig. 4 shows chair supported by racks 22 above frame 30), wherein at least one of said engaging members is adjustably positionable along a longitudinal axis of the frame (racks 22 are longitudinally positionable within grooves 21); and a plurality of lower stacking members (stand 4) affixed to the lower surface of the frame; wherein the lower stacking members are configured to engage upper supports (upper portions of posts 20) of a second material handling cart having an identical configuration to said material handling cart so as to enable stacking of said material handling cart on top of said second material handling cart; and wherein the upper supports are configured to engage lower stacking members of a third material handling cart having an identical configuration to said material handling cart so as to enable stacking of said third material handling cart on top of said material handling cart (Figs. 6 & 7; Paras. 0027 & 0028).  Lin et al. differs from the invention as claimed because Lin’s engaging members do not allow for rotation about an axis that is parallel to the longitudinal axis of the frame.  Palma, however, teaches a cart having engaging members (rollers 32) that allow for rotation about an axis that is parallel to the longitudinal axis of the cart frame (platform 30; Para. 0013).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included engaging members that allow for rotation about an axis that is parallel to the longitudinal axis of the frame as taught by Palma on the invention of Lin et al. for the purpose of allowing for improved ease of loading and unloading of parts onto and off the cart.

Regarding claim 2, Lin et al. as modified by Palma discloses the material handling cart of claim 1, wherein said upper supports and said lower stacking members have a combined height dimension sufficient to enable stacking of said material handling cart, said second material handling cart, and said third material handling cart 23without interference between said frames of said carts and said parts when said parts are carried by said material handling cart, said second material handling cart, and said third material handling cart (Fig. 7).  

Regarding claim 3, Lin et al. as modified by Palma discloses the material handling cart of claim 1, wherein each said upper supports (posts 30) has a height dimension that is equal to or greater than a height dimension of the part when the part is carried by the cart (Fig. 6).  

Regarding claim 27, Lin et al. as modified by Palma discloses the material handling cart of claim 1, further comprising a cart stacking base having a base frame, and a plurality of base upper supports extending upward from the base frame, 27wherein the base upper supports are configured to engage the lower stacking members of said material handling cart so as to enable stacking of said material handling cart on top of said cart stacking base (Fig. 7).  

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2009/0194958 A1) in view of Palma (US 2016/0214634 A1) and in further view of Booth et al. (US 2007/0158345).
Regarding claims 8 & 11: Lin et al. does not disclose a plurality of side walls extending along parallel sides of the cart; or a plurality of end walls extending along parallel ends of the cart and perpendicular to said side walls.  Booth et al., however, teaches a plurality of side walls extending along parallel sides of the cart (Fig. 1); or a plurality of end walls extending along parallel ends of the cart and perpendicular to said side walls (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have include 4 side walls on the cart as taught by Booth et al. on the invention of Lin et al. for the purpose of keeping the parts contained on the cart thereby preventing parts from falling off the cart.

Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2009/0194958 A1) in view of Palma (US 2016/0214634 A1) and in further view of Prohl et al. (US 7,392,993 B1).
Regarding claims 17 & 28: Lin et al. differs from the invention as claimed because Lin et al. does not disclose wherein said frame further comprising a plurality of forklift guides mounted to a bottom of said frame and positioned for engagement by a forklift for lifting said cart.  It is well known in the cart art to provide forklift guides mounted to a bottom of the frame in order to allow a forklift to lift the cart.  Prohl et al. teaches stackable carts that have a plurality of forklift guides mounted to a bottom surface of the frame (runners 34; Fig. 5).  Based on the teaching of Prohl et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide forklift guides on the bottom of the cart frame for the purpose of allowing a forklift to position and lift a heavy cart.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2009/0194958 A1) in view of Palma (US 2016/0214634 A1) and in further view of Bothun et al. (US 2005/0132924 A1).
Regarding claim 18, Lin et al. as modified by Palma discloses the material handling cart of claim 1.  Lin et al. differs from the invention as claimed because Lin et al. does not disclose a white board mounted to an exterior of said cart.  It is well known in the cart art to provide for a white board on the exterior of a cart. Bothun et al. teaches carts with a white board mounted to the exterior (white board 622; Fig. 1; Para. 0225).  Based on the teachings of Bothun et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a white board on the exterior of the cart for the purpose allowing an operator to provide part information on the white board so that it is easily accessible.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2009/0194958 A1) in view of Palma (US 2016/0214634 A1) and in further view of Langer (US 4,952,114A).
Regarding claims 22 & 23: Lin et al. does not disclose a plurality of lift eyes mounted to a plurality of said upper supports and configured for hoisting of said cart from an overhead lifting device; or a plurality of tow hooks mounted to said frame and configured for engagement with a towing device.  Langer, however, teaches a plurality of lift eyes mounted to a plurality of said upper supports and configured for hoisting of said cart from an overhead lifting device (Col. 8, Lns. 5-10); or a plurality of tow hooks mounted to said frame and configured for engagement with a towing device (Col. 9, Lns. 32-55).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included the hoisting and towing components as claimed on the invention of Lin et al. as taught by Langer for the purpose of providing alternative lifting means in order to transport a heavy cart.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2009/0194958 A1) in view of Palma (US 2016/0214634 A1) and in further view of Willey (US 2014/0001722 A1).
Regarding claim 26, Lin et al. as modified by Palma discloses the material handling cart of claim 1.  Lin differs from the invention as claimed because Lin et al. does not disclose wherein said wheels further comprise caster wheels, wherein at least one of said caster wheels is rotatable about a vertical axis, and wherein at least another one of said caster wheels is fixed and non-rotatable about a vertical axis.  It is well known in the cart art to provide a cart with a combination of rotatable caster wheels and fixed casters wheels.  Willey teaches a cart with a combination of rotatable caster wheels and fixed casters wheels (Para. 0021).  Based on the teaching of Willey it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included rotatable and non-rotatable caster wheels for the purpose of enhancing steering capabilities/maneuvering of the cart.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein each said engaging member further comprises a roller support trolley having a plurality of rollers configured to directly engage with a cylindrical outer surface of the part when the part is carried by the cart so as to enable rotation of said part about an axis that is parallel to said longitudinal axis of the frame.  Lin’s part is not cylindrical and there is no teaching suggestion or motivation to rotate his chairs about an axis that is parallel to said longitudinal axis of the frame.  Claims 5-7 depend form claim 4.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein at least one of said side walls further comprises a hinged pivoting section that is pivotable outwardly from the cart from a closed, upstanding position to an open, downward position 
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein at least one of said end walls further comprises a hinged pivoting section that is pivotable outwardly form the cart from a closed, upstanding position to an open, downward position.
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a plurality of cushioning storage devices configured to receive distinct components associated with said part.  
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a document carrier mounted to an exterior of said cart.  
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a magnetic tray mounted to the cart. 
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein each said wheel is rotatably mounted to a mounting arm, wherein said mounting arm extends downward from said frame, and a guard ring is mounted to said mounting arm and surrounds a portion of said wheel.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   

/JOHN D WALTERS/Primary Examiner, Art Unit 3618